McGINLEY, Judge,
dissenting.
I dissent from the majority’s interpretation of Section 402(g) of the Municipal Pension Plan Funding Standard and Recovery Act (Act), 53 P.S. § 895-402(g).
Every word, sentence or provision in a statute must be given effect and the legislature has authorized the governing body of the municipality to annually determine “the proportion of the total amount of the general municipal pension system State aid received by the municipality which shall be credited to each pension plan.” Section 402(e)(1) of the Act, 53 P.S. § 895-402(e)(1) directs allocation of the State aid to the recipient municipality based upon the number of certified units, a unit being a participant in the plan. Pursuant to Section 402(e)(2) of the Act, 53 P.S. § 895-402(e)(2), the applicable number of units attributable to each eligible recipient county of the second class shall be two units for each police officer, and for eligible cities, boroughs, towns and townships the applicable number is two units per police officer, two units per firefighter and one unit per other employee. Section 402(g) must be read in conjunction with 402(e) and the aid distributed proportionately by the municipality.
The legislature adopted a unit allocation formula for funding and I interpret 402(g) as requiring the municipalities to allocate the aid to the various pension plans consist*79ently with the funding formula, in other words, proportionately.
I would grant Petitioner’s motion for summary judgment and deny Respondent’s motion.